DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gloekler, et al. (US 2005/0258955, herein Gloekler).1	Regarding claims 1, 6 and 7, Gloekler teaches a delivery monitoring device, delivery management system, and non-transitory computer readable medium storing a program that causes a computer in a delivery monitoring device to execute:	 a memory configured to store instructions (paragraph 0040); and 	a processor configured to execute the instructions (paragraph 0040) to: 	acquire a tag signal transmitted by a tag signal transmission device, the tag signal transmission device being attached to a package located in a vicinity of the delivery monitoring device (paragraph 0039); 	acquire position information indicating a position of the delivery monitoring device (paragraph 0058); and	cause a transmitter to transmit management information including the tag signal and the position information, to a delivery management server (paragraph 0043).	Regarding claim 2, Gloekler teaches an antenna that receives the tag signal (paragraph 0058: such a device inherently has an antenna); and 	a changing mechanism that, by changing an orientation of the antenna, changes a direction in which the antenna reads a signal (paragraph 0058).	Regarding claim 3, Gloekler teaches causing the transmitter to transmit the management information comprises, when tag signals from all packages included in a delivery list are acquired, causing the transmitter to transmit, as the management information, information including tag signals relating to all of the packages and the position information, to the delivery management server (paragraph 0045).	Regarding claim 4, Gloekler teaches causing the transmitter to transmit the management information comprises causing the transmitter to transmit the management information to the delivery management server when a transmission request signal transmitted from a transmission request device attached to a carrier is received (paragraph 0045).	Regarding claim 5, Gloekler teaches the processor is configured to execute the instructions to acquire a tag signal transmitted by a tag signal transmission device attached to a structure containing the package, and causing the transmitter to transmit the management information comprises causing the transmitter to transmit, as the management information, information including the tag signal transmitted by the tag signal transmission device attached to the package, the tag signal transmitted by the tag signal transmission device attached to the structure, and the position information, to the delivery management server (paragraph 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.